By the Court,* Hoffman, J.
The articles of association, under which the Mexican Ocean Mail & Inland Company was formed, were dated January 1, 1853, and a copy of such articles was filed in the office of the clerk of the county of New York, and a certified copy of the same filed with the secretary of State on January 25, 1853.
This was a sufficient compliance with the requirements of the act of April 12, 1852, directing the filing of a certificate in writing in order to the incorporation of ocean steam companies.
But by the second section of such act, it is provided that, when the certificates shall have been filed as aforesaid, and ten per cent, of the capital named paid m, the persons who shall have signed and acknowledged the same, and all others who may thereafter be holders of any share or shares of said capital stock, and their successors, shall be a body politic and corporate in fact and in name by the name stated in such certificate, and shall have all the power, &c.
It is to be observed, that the first.section does not demand that the certificate should state the payment of the ten per *421cent. The strict letter of the second section imports that the corporate character does not arise until the ten per cent, is paid; but then that must be a fact to be ascertained by testimony.
In connection with this section of the statute, the seventh article of the association should be noticed. Scrip was to be issued when ten per cent, was to be paid in. Each successive payment was to be indorsed on this scrip, until the whole was paid up, when certificates of full stock were to be issued.
The fourth section authorizes successive calls by the directors for payment of instalments on the stock; and the seventh section directs a certificate to be filed within thirty days after the last instalment has been paid, stating the amount of the capital paid in and sworn to, as prescribed. This, as the referee finds, was not done.
The referee has found that the ten per cent, was not in fact paid in. A witness swore positively that all the stock had been paid up, and much testimony was taken as to the mode in which this was accomplished. We do not propose to enter upon,this question, nor to scrutinize this transaction. We shall determine the case upon the assumption that the ten per cent, had never been paid in.
There are two prominent facts to be noticed :
1. There is an allegation of the complaint and an admission in the answer of no little consequence. The plaintiff avers that the defendant was a stockholder and owner of two hundred and fifty shares of stock in the said corporation, to the amount of $25,000, at the time the coaches were manufactured for and delivered to such corporation, and at the time the notes were given. The defendant admits that he is owner of two hundred and fifty of the full shares of said alleged corporation, but puts in issue the allegation of his being such when the debt was contracted. This last point is found against him, and correctly so.
2. Upon March 28, 1853, the defendant had a transfer made to him on the stock ledger of the Company, by which Rankin, president, transferred to him two hundred and fifty shares. This book was kept by the Company as the law prescribed. A certificate was on the same day issued and de*422livered to him and a receipt given by him for it to the president.
Section 10 of the statute of 1852 directs a book to be provided in which shall be entered the names of the original stockholders and of all transferees, with their residences. This book is to be open to public inspection. In all proceedings under the provisions of the act, such book shall be presumptive evidence of the truth of the contents thereof, but such presumption may be repelled by evidence by any party or person interested in doing so. There is proof also of the defendants acting on behalf of the Company in measures for its benefit.
There are other pieces of testimony tending to show recognitions by the defendant of his character as a stockholder of the Company. But we think those we have referred to are enough to raise the legal question. The question is, whether one who has openly avowed himself a stockholder of the Company—has registered himself as such upon its boobs,—and as a stockholder has taken part in its management,—can be allowed as to third persons to prove that the corporation was never lawfully created? We answer this question in the negative. We so answer it with greater decision, when, as in this case, the defect is an omission of an act to be proved by testimony, not a prerequisite to be publicly declared and recorded, before an association can acquire a legal entity as a corporation.
The cases referred to, of McFarlan v. The Triton Insurance Company, (4 Denio, 392,) Schoharie & Saratoga Plank-road Company v. Thatcher, (1 Kernan, 108,) All Saints’ Church v. Leverett, (1 Hall, 191,) Palmer v. Lawrence, (3 Sandf. S. C. R., 170,) determine that neither a stockholder who has acted as a director, nor a party incurring a debt to a Company, can set up as a defence an irregularity which might show that the corporation never existed, or that it had incurred a forfeiture.
The principle of these cases must control the present. If a party may not controvert the legal existence of a corporation, when enforcing a contract avowedly made with it, he should not be allowed to defeat a creditor of the Company, utterly *423ignorant of the defect or error, when he has admitted himself to be a member.
There is a class of authorities decided in England as to joint-stock associations, which may be usefully noticed :—Maundesley v. Le Blanc, (2 Carr. & Payne, 409,) Harvey v. Key, (9 Barn. & Cress., 356,) Ellis v. Schmoeck, (5 Binn., 521,) Doubleday v. Marshall, (7 Binn, 110 ; 4 M. & P., 750.)
In these cases the prevailing inquiry is, whether the parties have held themselves out as possessing the character which involves the responsibility. In one case, letters of the defendant, in which he admitted himself to be a shareholder, were held sufficient.
The defendant takes another defence, which should be noticed. The sixth and seventh of his printed points are to the effect, that the liability imposed by the statute is, that each stockholder should be responsible for his contributory share of the capital, and must be responsible to creditors only for what he has not paid in ; and that the defendant has wholly paid up for the stock he held.
But the sixth section of the act of 1852 is express, that the stockholders shall be severally individually liable to the creditors of the corporation, to an amount equal to the amount of stock held by them respectively, for all debts and contracts made by such corporation, until the amount of its capital shall have been paid in, and a certificate thereof shall have been made and recorded, as prescribed in the next (the 7th) section. , That section directs the filing of the sworn certificate thirty days after the whole of the instalments have been paid up. This was wholly omitted, as before stated.
It seems to us plain that even if a stockholder has fully paid up his subscription, or is an assignee of full-paid stock, he is responsible up to the entire amount he holds for all debts contracted while he owned the stock, until not only the stock is fully paid up, but also until the certificate is duly filed.
The case appears to us a clear one; and the judgment must be affirmed with costs of the appeal.

 Present, Oakley, Ch. J., and Hoffman and Slosson, J. J.